Citation Nr: 1007778	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  04-16 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder for the period from May 17, 
1999 to May 3, 2000.

2. Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder for the period from July 1, 
2000 to March 01, 2001.

3.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder for the period on and after 
July 1, 2001.

4. Entitlement to an earlier effective date for a total 
disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1969 
to February 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In January 1997, service connection was granted for 
posttraumatic stress disorder (PTSD) and a 30 percent 
evaluation was assigned thereto, effective September 12, 
1996.  In June 1999, the 30 percent evaluation was increased 
to 50 percent, effective May 17, 1999.  

In April 2000, the Veteran submitted a claim of entitlement 
to an evaluation in excess of 50 percent for his service-
connected PTSD.  In May 2001, a total rating was assigned to 
the Veteran's PTSD, effective from May 3, 2000 to July 1, 
2000, based on evidence of the Veteran's hospitalization.  
From July 1, 2000 to March 1, 2001, a 50 percent evaluation 
was assigned for the Veteran's PTSD.  A total rating was 
assigned for PTSD on and after March 1, 2001 for a second 
period of hospitalization for treatment of PTSD.  The May 
2001 rating decision occurred during the Veteran's second 
period of hospitalization.  As such, the RO assigned a 
prospective evaluation of 50 percent on and after the date of 
the Veteran's hospital discharge, pending the results of a VA 
examination.  

In June 2001, the Veteran submitted a claim of entitlement to 
a total rating based on individual unemployability (TDIU).  
In February 2002, the Veteran underwent a VA examination.  In 
November 2002, TDIU was granted, and a 70 percent evaluation 
was assigned to the Veteran's service-connected PTSD, both 
effective July 1, 2001.  The Veteran perfected an appeal of 
the November 2002 rating decision, seeking an evaluation in 
excess of 50 percent for PTSD from May 17, 1999 to May 3, 
2000; an evaluation in excess of 50 percent for PTSD from 
July 1, 2000 to March 1, 2001; an evaluation in excess of 70 
percent on and after July 1, 2001 for PTSD; and an earlier 
effective date for the grant of TDIU.

In a November 2005 decision, the Board denied the claims on 
appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a March 2006 Joint Motion for Remand (Joint 
Motion), in a March 2006 Order, the Court granted the Joint 
Motion and remanded this case to the Board for compliance 
with the directives therein.  A letter was sent to the 
Veteran on May 1, 2006 in which he was given 90 days from the 
date of the letter to submit additional argument or evidence 
in support of his appeal prior to the Board's readjudication.  
No evidence or argument was received.

In November 2006, the Board again denied entitlement to the 
claims on appeal.  The Veteran appealed the Board's decision 
to the Court.  Based on a November 2007 Joint Motion, in a 
December 2007 Order, the Court remanded the Board's decision 
for development in compliance with the Joint Motion.  A 
letter was sent to the Veteran on February 13, 2008 in which 
he was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  No evidence or argument 
was received.

In June 2008, the Board denied entitlement to the claims on 
appeal.  The Veteran again appealed the Board's decision to 
the Court.  Based on a March 2009 Joint Motion, in a June 
2009 Order, the Court remanded the Board's decision for re-
adjudication of the Veteran's claims pursuant the directives 
of the March 2009 Joint Motion.  Subsequent to the June 2009 
Order, the Veteran was sent a letter, dated in October 2009, 
wherein he was provided 90 days from the date of that letter 
to submit additional argument or evidence in support of his 
appeal prior to the Board's readjudication.  See 38 C.F.R. §§ 
3.110, 20.1304 (2009).  Included with this letter, the 
Veteran was provided a "90-Day Letter Response Form."  This 
response form allowed the Veteran to indicated that he was 
not submitting any additional evidence; or that he was 
submitting additional evidence and wanted his claims to be 
re-adjudicated by the agency of original jurisdiction (AOJ); 
or that he was submitting additional evidence, was waiving 
his right to AOJ review, but wanted the Board to delay an 
additional 90-days before re-adjudicating his claims; or that 
he was submitting additional evidence, was waiving his right 
to AOJ review, and wanted the Board to immediately re-
adjudicate his claims.  

In January 2010, the Veteran submitted a letter from a 
psychiatrist, dated in December 2009, concerning the 
Veteran's past and ongoing treatment for PTSD and provided an 
opinion as to the Veteran's employability.  The Board finds 
that the December 2009 letter is pertinent to the Veteran 
claim of entitlement to evaluations in excess of what has 
already been granted for PTSD and his claim for an earlier 
effective date for the grant of entitlement to TDIU.  
38 C.F.R. § 20.1304 (c).  Further, on the response form, the 
Veteran indicated that he did not waive AOJ review of the 
December 2009 letter and wanted his claims to be remanded to 
the AOJ for re-adjudication.  As such, the Board finds that 
remanding the Veteran's claims is warranted.

The most recent VA examination wherein the severity of the 
Veteran's service-connected PTSD was assessed is dated in 
February 2002.  The Board finds that this examination is too 
remote to adequately assess the present severity of the 
Veteran's service-connected PTSD.  As such, the Board finds 
that a remand is warranted to obtain current findings. 

Accordingly, the case is remanded for the following actions:

1. The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for PTSD 
during the pendency of this appeal.  Based 
on his response, the RO must attempt to 
procure copies of all records that have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran must then be given an 
opportunity to respond.

2.  The Veteran must be afforded the 
appropriate VA examination to determine 
the current severity of his service-
connected PTSD.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies must be accomplished.  
All pertinent symptomatology and findings 
should be reported in detail.  The 
examiner must comment upon the presence or 
absence, and the frequency or severity of 
the following symptoms due to PTSD: 
depressed mood; anxiety; suspiciousness; 
panic attacks; sleep impairment; memory 
loss; flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
impaired impulse control; spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances; 
impairment in thought processes or 
communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place. The 
examiner must also enter a complete 
multiaxial evaluation, and assign a Global 
Assessment of Functioning score, together 
with an explanation of what the score 
represents in terms of his psychological, 
social, and occupational functioning.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
render an opinion without resorting to 
speculation, the examiner must explain why 
speculation is required.  The report 
prepared must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained that shows that notice 
scheduling the examination was sent to the 
Veteran's last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


